DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok (US 2011/0118373, of record). 
Prissok is directed to a tire construction in which a cellular polyisocyanate polyaddition product or noise damper, such as polyurethane, is positioned within a tire cavity and adjacent a rim in order to permit running in an underinflated condition (Paragraphs 6 and 71).  Prissok further states that such a polyurethane has a water absorption that is most preferably smaller than 20 percent by weight (Paragraph 24).  In such an instance, however, Prissok is completely silent with respect to cell or bubble characteristics of the cellular product or noise damper.
A fair reading of Prissok, however, suggests the use of any number of cell characteristics, including the number of cells and the area of the cells, absent a conclusive showing of unexpected results.  It is emphasized that the claims define a broad range of values for the number of cells and the area of the cells and such values appear to be consistent with the general disclosure of a cellular foam material having water absorption values less than 50 percent, most preferably less than 20 percent.  Regarding Table 1 in Applicant’s original disclosure, Reference Examples 2, 3, and 5 (non-inventive) demonstrate a road noise property that is equal to or superior to that demonstrate by Examples 1-9 (inventive).  Additionally, it is noted that the claims as currently drafted are simply directed to a tire including a noise damper and thus, benefits in “puncture repair performance” do not correspond with the claimed tire article (benefits are only relevant when referencing a tire including a noise damper and puncture repair material and the claims as currently drafted fail to require such a combination of structural elements).
	It is further noted that the claims include the language “in an arbitrary cross section of the noise damper”.  Thus, any possible cross section can be selected as the “arbitrary cross section of the noise damper”.  It is believed that there does exist at least a single arbitrary cross section in which the claimed ratio falls between 10% and 30%.  It is emphasized that the claims as currently drafted simply require that a single, arbitrary cross section has a ratio within the broad range of the claimed invention.
	With further respect to claim 1, the wide range of water absorption rates suggests a wide range of bubble or cell distribution and such is seen to encompass the broad range of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed distribution (bubble or cells per 25 mm).   
	Lastly, regarding claim 1, the general disclosure to include an “emergency wheel” on a rim would have been well recognized as including embodiments in which foam fully occupies the tire cavity (in which case the foam would be on an inner surface of a tread portion) or partially occupies the tire cavity (consistent with the inclusion of emergency foams in the tire cavity).  
Regarding claim 2, as detailed above, Prissok suggests a most preferred water absorption less than 20 percent and such fully encompasses the clatter water absorption.
With respect to claim 3, Paragraph 25 describes a prepolymer including at least one diisocyanate and at least one polyether alcohol.             
4.	Claims 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok as applied in claim 1 above and further in view of Hirakawa (US 4,349,061, of record).
As detailed above, Prissok teaches a tire construction having a foam product or noise damper within a tire cavity.  In such an instance, Prissok is silent with respect to the inclusion of a damping rubber body.
In any event, treads are conventionally formed with cap-base structures since properties designed in ground contacting tread portions (cap) are different from those desired in non-ground contacting portions (base).  Hirakawa provides one example of a cap-base structure that provides a combination of reduced rolling resistance and high skid resistance (Column 2, Lines 40+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional cap-base structure in the tire of Prissok for the benefits detailed above.  In terms of the claimed invention, a tread base rubber corresponds with a “damping rubber body” and a tread cap corresponds with a “tread portion”.
Lastly, Hirakawa teaches a hardness ratio slightly less than 1 (Column 4, Lines 43-55).
Regarding claim 12, Figure 1 of Hirakawa depicts a tire in which the base rubber is slightly greater than 1.0 times a belt layer width and in accordance to the claimed invention (Column 4, Lines 43+).  
With respect to claim 13, Hirakawa teaches an exemplary embodiment in which the base rubber (claimed rubber body) extends significantly beyond a belt width and has a volume (in relation to the overall volume of the tread) equal to 0.3 (Column 4, Lines 45+).  These teachings suggest that a thickness of said base rubber can be significantly smaller than a thickness of the cap layer (claimed as the tread layer).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a thickness ratio as large as 20% given the general disclosure detailed above.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed invention.   
5.	Claim(s) 1-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagumo (JP 4-183607, newly cited) and further in view of Yukawa (US 2005/0275277, newly cited) and optionally in view of Reese (US 5,178,093, newly cited).
	As best depicted in Figures 1 and 2, Nagumo is directed to a tire construction comprising a carcass 5, a plurality of belt layers 2, a tread 1, and a soft rubber layer 6B arranged between said carcass and belt layers.  Nagumo, however, is silent with respect to the inclusion of a noise damper.
	In any event, it is extremely well known and conventional to include noise dampers in modern day tire constructions in order to reduce tire noise, as shown for example by Yukawa (Paragraphs 1-3).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a noise damper in the tire of Nagumo for the benefits detailed above.
	With further respect to said damper, Nagumo teaches the use of a spongy material, such as foamed synthetic resins and foamed rubbers (Paragraph 47).  These materials correspond with the claimed porous damping material.  Additionally, Nagumo states that open celled foams and closed cell foams are suitable.  This general disclosure suggests a wide range of cell distributions and such would be expected to encompass the broad range of the claimed invention (cells per 25 mm).  Reese is optionally provided to evidence the general order of cell distributions associated with open celled polyurethane foams (Column 6, Lines 38+).  In such an instance, the disclosed range between 25 and 100 cells per lineal inch corresponds with 24.6 cells per 25 mm and 98.4 cells per 25 mm and such fully encompasses the claimed range.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed distribution (Reference Examples 2 and 3 demonstrate the same or superior noise performance as compared to Inventive Examples 1-4 and 6-9).  It is noted that the claims as currently drafted are simply directed to a tire including a noise damper and thus, benefits in “puncture repair performance” do not correspond with the claimed tire article (benefits are only relevant when referencing a tire including a noise damper AND puncture repair material and the claims as currently drafted fail to require such a combination of structural elements).  It is emphasized that any benefits are only realized when a puncture repair material is added to the claimed tire construction and thus the benefits are associated to an assembly including a tire, a noise damper, and a puncture repair material (does not correspond with the claimed tire).
	Lastly, regarding claim 1 (and claim 6), the claims require a specific ratio “in an arbitrary cross section of the noise damper”.  Thus, any possible cross section can be selected as the “arbitrary cross section of the noise damper”.  It is believed that there does exist at least a single arbitrary cross section in which the claimed ratio falls between 10% and 30%.  It is emphasized that the claims as currently drafted simply require that a single, arbitrary cross section has a ratio within the broad range of the claimed invention.
	Regarding claims 2, 7, and 14, Yukawa suggests the use of open celled foams and closed cell foams and it is well recognized that water absorption rates are directly correlated with the type of cells (open cells are correlated with greater water absorption).  The general disclosure of either type of foam is seen to encompass a wide variety of water absorption rates, including those required by the claimed invention.  It is further noted that all of the inventive and comparative examples include absorption rates greater than or equal to 8% and less than or equal to 15%.
	With respect to claims 3 and 5, Yukawa teaches the claimed materials (Paragraph 48).
	As to claim 4, soft rubber layer 6b corresponds with the claimed vibration suppressing rubber body.  Additionally, said rubber body has a JIS hardness between 45 and 65 and almost all of these hardness values are less than that associated with conventional tread designs.  Given that modulus and hardness almost always have a positive relationship, it reasons that almost all of the soft rubber layer compositions would have a smaller hardness value, as compared to the tread.       
	Regarding claims 8 and 9, Yukawa teaches a plurality of materials that are consistent with those described by Applicant and as such, it reasons that the damper of Yukawa would have a hardness that mimics that of the claimed invention.  It is further noted that Yukawa similarly describes a wide variety of porosities (based on disclosure of open cells and closed cells).  The totality of these teachings appears encompass the broad range of “hardness values” required by the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed invention (lack of comparative examples in which the “hardness” falls outside the claimed invention).
	With respect to claim 10, the presence of carcass turnup portions and bead cores is consistent with fundamental tire design.  Also, it is evident that different rubber compositions are used in the rubber body and the carcass and belt layer (hardness values as low as 45 are significantly smaller than those conventionally used in the carcass and belt).
	Regarding claim 11, the disclosure of JIS hardness values between 45 and 65 suggests a wide variety of embodiments in which the claimed ratio is less than 1, more particularly between 0.6 and 0.8.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio (lack of comparative examples less than 0.6, for example).
	As to claim 15, Figure 8 of Yukawa depicts the inclusion of a concave groove. 
Response to Arguments
6.	Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Prissok is not directed to a tire.  The Examiner respectfully disagrees.  Prissok is specifically directed to an embodiment in which a tire is mounted on a rim and a foam material in the form of an emergency wheel is positioned within a tire cavity in the event of damage to the tire (Paragraph 71).  The fact that Prissok teaches additional applications is immaterial to the express disclosure of including a foam body or emergency wheel within a tire cavity.
	Applicant further contends that Prissok does not disclose that the damper is specifically on an inner surface of the tread portion.  As detailed above, it is well recognized that foam bodies either partially fill tire cavities or completely fill tire cavities (in which case it would be on an inner surface of the tread portion).  It is emphasized that there are only two possible configurations (partial or complete) and the latter configuration is seen to read on the claimed arrangement.
	In terms of the claimed ratio between the area of the bubbles and a given cross-section, the claims simply require that at least a single, arbitrary cross section has a ratio between 10% and 30%.  It is believed that there does exist at least a single arbitrary cross section in which the claimed ratio falls between 10% and 30%.  It is emphasized that any cross section can be arbitrarily selected.
	In terms of the number of bubbles, the references suggest the use of open or closed cell foams and such corresponds with a wide variety of porosities and similarly a wide variety of bubble or cell distributions.  These general disclosures are seen to fully encompass the broad range of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed distribution.  It is emphasized that a fair reading of the references does not suggest a single bubble or cell distribution and the broad range of the claimed invention is consistent with foams generally designed for noise reduction.
	Applicant further argues that the Examiner’s position regarding the benefits in puncture repair performance is non-sensical.  More particularly, Applicant states that tires having any benefits of puncture repair must be drafted as n already punctured tire because the benefits are only relevant when the tire is punctured.  The Examiner respectfully disagrees.  The purported benefits are associated with a tire including a noise damper and puncture repair material, not a tire simply including a noise damper.  This is different from claiming a tire in a punctured state.  The tire article including a noise damper and puncture repair material, not a tire article simply including a noise damper, provides purported benefits in a punctured state.  It is emphasized that a tire simply including a noise damper does not appear to provide any benefits in puncture performance when run in a punctured state- the benefits are only realized when an additional structural element is part of the tire construction.
	Applicant suggests that tires having wet performance or drainage performance must include water and a road surface in its structure elements based on the Examiner’s logic.  The Examiner respectfully disagrees.  The tire itself, without adding any structural elements to the tire, demonstrates certain properties in different conditions.  This is considerably different from the current situation in which puncture repair material is added to the tire.  It is emphasized that purported benefits in puncture performance are disclosed with regard to a tire including a noise damper and puncture repair material, not a tire simply including a noise damper.     
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 14, 2022